ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           Knox v. Godinez, 2012 IL App (4th) 110325




Appellate Court            CHRISTOPHER KNOX, Plaintiff-Appellant, v. S.A. GODINEZ,
Caption                    Director, The Department of Corrections, Defendant-Appellee.



District & No.             Fourth District
                           Docket No. 4-11-0325


Filed                      March 22, 2012


Held                       An inmate’s complaint seeking mandamus, injunctive, and declaratory
(Note: This syllabus       relief against the director of the Department of Corrections based on his
constitutes no part of     claim that his disciplinary reports were void because the disciplinary
the opinion of the court   proceedings were conducted under a provision of the Unified Code of
but has been prepared      Corrections that had been held unconstitutional due to a violation of the
by the Reporter of         single-subject rule was properly dismissed with prejudice, since the
Decisions for the          violation was corrected by the reenactment of the provisions on July 22,
convenience of the         2003, and therefore no violation of the inmate’s due-process rights
reader.)
                           occurred after that date; however, even if the amended section was
                           improperly applied to the inmate, his rights were not violated where the
                           amendments did not affect his right to notice, his opportunity to call
                           witnesses and present evidence, his entitlement to a statement of the
                           reasons for the disciplinary action and the evidence sustaining the charge,
                           or his right to have the decision supported by some evidence.


Decision Under             Appeal from the Circuit Court of Sangamon County, No. 09-MR-588; the
Review                     Hon. Patrick J. Londrigan, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Christopher Knox, of Tamms, appellant pro se.
Appeal
                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Elaine Wyder-Harshman, Assistant Attorney
                           General, of counsel), for appellee.


Panel                      PRESIDING JUSTICE TURNER delivered the judgment of the court,
                           with opinion.
                           Justices Steigmann and McCullough concurred in the judgment and
                           opinion.




                                             OPINION

¶1          Plaintiff, Christopher Knox, an inmate with the Department of Corrections (DOC),
        appeals the Sangamon County circuit court’s dismissal with prejudice of his pro se second-
        amended complaint, which sought mandamus, injunctive, and declaratory relief against
        defendant, S.A. Godinez, director of DOC. Plaintiff’s second-amended complaint rested on
        the allegation his disciplinary reports from June 1, 1997, to the present were void and in
        violation of his due-process rights and state-created liberty and property interests because
        DOC conducted his disciplinary proceedings under the authority of section 3-8-7 of the
        Unified Code of Corrections (Unified Code) (730 ILCS 5/3-8-7 (West 1996) (text of section
        effective June 1, 1997)) as amended by Public Act 89-688 (Pub. Act 89-688, § 5 (eff. June
        1, 1997) (1996 Ill. Laws 3738, 3758-59)), which this court found unconstitutional (People
        v. Foster, 316 Ill. App. 3d 855, 860, 737 N.E.2d 1125, 1130 (2000)). We affirm.

¶2                                        I. BACKGROUND
¶3          On April 2, 2009, plaintiff filed a pro se complaint under section 1983 of the Civil Rights
        Act (42 U.S.C. § 1983 (2006)), seeking injunctive and declaratory relief. To his complaint,
        plaintiff attached his DOC disciplinary record, which listed his numerous disciplinary actions
        from November 13, 1994, to February 8, 2007. The complaint was against then-director of
        DOC, Roger E. Walker. Walker is no longer the director, and Godinez, the current DOC
        director (Director), has been substituted as defendant in this case.
¶4          On April 24, 2009, plaintiff sought leave to file an amended complaint, which the trial
        court granted. The amended complaint sought a writ of mandamus and injunctive and
        declaratory relief. The Director filed a motion to dismiss the amended complaint under

                                                 -2-
     section 2-615 of the Code of Civil Procedure (Procedure Code) (735 ILCS 5/2-615 (West
     2008)). Plaintiff filed a response, attaching a January 1998 DOC bulletin that listed changes
     to, inter alia, title 20, part 504, of the Illinois Administrative Code (20 Ill. Adm. Code 504,
     amended at 22 Ill. Reg. 1206 (eff. Jan. 1, 1998)) and referenced Public Act 89-688. In August
     2010, the trial court granted the motion to dismiss and allowed plaintiff to file another
     complaint.
¶5        Later in August 2010, plaintiff filed his first-amended complaint, and the Director again
     filed a motion to dismiss under section 2-615 (735 ILCS 5/2-615 (West 2010)). In November
     2010, plaintiff sought leave to file a second-amended complaint, which requested mandamus,
     injunctive, and declaratory relief. Specifically, plaintiff sought to require DOC to (1) comply
     with the current version of section 3-8-7 of the Unified Code; (2) expunge all of his
     disciplinary actions adjudicated from June 1, 1997, to the present under the authority of
     Public Act 89-688; (3) “cure and correct the infirmities that were caused under the authority
     of Public 89-688”; (4) refrain from conducting disciplinary proceedings under Public Act 89-
     688; (5) release plaintiff from disciplinary- and indeterminate-segregation status, which were
     imposed under Public Act 89-688; (6) restore all of plaintiff’s rights and privileges that were
     taken away under Public Act 89-688; and (7) refrain from violating his fourth- and eighth-
     amendment rights (U.S. Const., amends. IV, VIII). The Director filed a response opposing
     plaintiff’s motion for leave to file a second-amended complaint. In his response, the Director
     argued plaintiff’s second-amended complaint would still be subject to dismissal under
     section 2-615 for failure to state a cause of action. He further asserted the second-amended
     complaint would also be subject to dismissal under section 2-619(a)(9) of the Procedure
     Code (735 ILCS 5/2-619(a)(9) (West 2010)) because the action was barred by the doctrine
     of laches. Plaintiff filed a response, asserting his second-amended complaint would not be
     subject to dismissal under either section of the Procedure Code.
¶6        On April 8, 2011, the trial court filed a written order, dismissing plaintiff’s second-
     amended complaint under (1) section 2-615 because plaintiff failed to establish the
     requirements for mandamus, injunctive, and declaratory relief and (2) section 2-619 because
     plaintiff’s mandamus claim was barred by the doctrine of laches. On April 15, 2011, plaintiff
     filed his timely notice of appeal from the court’s grant of the Director’s motion to dismiss.
     While his notice of appeal does not comply with the notice-of-appeal form contained in
     Illinois Supreme Court Rule 303(b) (eff. May 30, 2008), the State has not alleged any
     prejudice from the form’s deficiencies, and thus we find those deficiencies are not fatal. See
     General Motors Corp. v. Pappas, 242 Ill. 2d 163, 176, 950 N.E.2d 1136, 1144 (2011).
     Accordingly, this court has jurisdiction of plaintiff’s appeal under Illinois Supreme Court
     Rule 301 (eff. Feb. 1, 1994).

¶7                                     II. ANALYSIS
¶8                                 A. Standard of Review
¶9      This court has stated the standard of review for a motion to dismiss as follows:
            “When a trial court rules upon a motion to dismiss a complaint either for failure to
        state a cause of action (735 ILCS 5/2-615 (West 2008)) or because the claims raised in

                                              -3-
          the complaint are barred by other affirmative matter that avoids the legal effect of or
          defeats the claim (735 ILCS 5/2-619(a)(9) (West 2008)), it must interpret all of the
          pleadings and the supporting documents in the light most favorable to the nonmoving
          party. [Citation.] Such motions to dismiss should be granted only if the plaintiff can
          prove no set of facts that would support a cause of action. [Citation.] A trial court’s grant
          of a motion to dismiss pursuant to either section 2-615 or section 2-619 of the
          [Procedure] Code is subject to a de novo standard of review on appeal.” Westfield
          Insurance Co. v. Birkey’s Farm Store, Inc., 399 Ill. App. 3d 219, 230-31, 924 N.E.2d
1231, 1242 (2010).

¶ 10                             B. Section 3-8-7 of the Unified Code
¶ 11        Section 3-8-7 of the Unified Code (730 ILCS 5/3-8-7 (West 2010)) addresses disciplinary
       procedures in DOC and, inter alia, requires all disciplinary action to be consistent with
       chapter III of the Unified Code (730 ILCS 5/ch. III (West 2010)). Before the enactment of
       Public Act 89-688, section 3-8-7 (1) provided “[d]isciplinary restrictions on visitations,
       work, education or program assignments, and the use of the prison’s library shall be related
       as closely as practicable to abuse of such privileges or facilities”; (2) placed limits on the
       number of days a prisoner could spend in solitary confinement for nonviolent offenses; and
       (3) imposed time requirements for filing a written infraction report and commencing a
       disciplinary proceeding. See 730 ILCS 5/3-8-7(b)(2), (b)(3), (c) (West 1996) (text of section
       effective until June 1, 1997). Moreover, with regard to disciplinary cases that could result in,
       inter alia, the loss of good-time credit, the Director had to establish disciplinary procedures
       consistent with six enumerated principles, which included (1) having, to the extent possible,
       a person representing the counseling staff participate in determining the disciplinary
       disposition; (2) providing a charged inmate may be permitted to question a person summoned
       to testify at the hearing; and (3) prohibiting a change in work, education, or other program
       assignment as discipline except under certain conditions. See 730 ILCS 5/3-8-7(e)(1), (e)(4),
       (e)(6) (West 1996) (text of section effective until June 1, 1997).
¶ 12        In 1996, the legislature enacted Public Act 89-688 (Pub. Act 89-688, § 5 (eff. June 1,
       1997) (1996 Ill. Laws 3738, 3758-59)), which amended section 3-8-7 of the Unified Code.
       See 730 ILCS 5/3-8-7 (West 1996) (text of section effective June 1, 1997). The amendments
       to section 3-8-7 included deleting the provisions mentioned in the above paragraph. Pub. Act
       89-688, § 5 (eff. June 1, 1997) (1996 Ill. Laws 3738, 3759). In October 2000, this court
       found Public Act 89-688 was unconstitutional because it violated the single-subject rule.
       Foster, 316 Ill. App. 3d at 860, 737 N.E.2d at 1130.
¶ 13        In 2003, the legislature enacted Public Act 93-272, which expressly reenacted section 3-
       8-7 of the Unified Code (730 ILCS 5/3-8-7 (West Supp. 2003)), “including the provisions
       added and deleted by Public Act 89-688.” Pub. Act 93-272, § 1(b) (eff. July 22, 2003) (2003
       Ill. Laws 2422). The legislature declared the reenactment was “intended to remove any
       question as to the validity or content of those provisions.” Pub. Act 93-272, § 1(b) (eff. July
       22, 2003) (2003 Ill. Laws 2422). Public Act 93-272 has not been declared unconstitutional,
       and section 3-8-7 of the Unified Code (730 ILCS 5/3-8-7 (West 2010)) has not been


                                                 -4-
       amended since Public Act 93-272’s enactment.

¶ 14                            B. Failure To State a Cause of Action
¶ 15       In his second-amended complaint, plaintiff requested mandamus, injunctive, and
       declaratory relief based on the same allegations.
¶ 16       Regarding mandamus actions, this court has stated the following:
               “ ‘Mandamus relief is an extraordinary remedy to enforce, as a matter of right, the
           performance of official duties by a public official where the official is not exercising
           discretion. A court will not grant a writ of mandamus unless the petitioner can
           demonstrate a clear, affirmative right to relief, a clear duty of the official to act, and clear
           authority in the official to comply with the writ. The writ will not lie when its effect is
           to substitute the court’s judgment or discretion for the official’s judgment or discretion.
           Mandamus relief, therefore, is not appropriate to regulate a course of official conduct or
           to enforce the performance of official duties generally.’ ” Dye v. Pierce, 369 Ill. App. 3d
683, 686-87, 868 N.E.2d 293, 296 (2006) (quoting Hatch v. Szymanski, 325 Ill. App. 3d
736, 739, 759 N.E.2d 585, 588 (2001)).
       Moreover, an inmate’s claim of a due-process-rights violation can also state a cause of action
       for mandamus. Dye, 369 Ill. App. 3d at 687, 868 N.E.2d at 296. In Wolff v. McDonnell, 418
U.S. 539, 563-66 (1974), the United States Supreme Court held due-process principles
       required inmates receive the following in disciplinary proceeding, which may result in the
       loss of good-time credits:
           “(1) notice of the disciplinary charges at least 24 hours prior to the hearing; (2) when
           consistent with institutional safety and correctional goals, an opportunity to call
           witnesses and present documentary evidence in their defense; and (3) a written statement
           by the fact finder of the evidence relied on in finding the inmate guilty of committing the
           offense and the reasons for the disciplinary action.” Dye, 369 Ill. App. 3d at 687, 868
           N.E.2d at 296.
       The Supreme Court later added that, to satisfy an inmate’s due-process rights, the findings
       of the prison disciplinary board must also be supported by some evidence in the record.
       Superintendent, Massachusetts Correctional Institution v. Hill, 472 U.S. 445, 454 (1985).
¶ 17       As to injunctive relief, the complaint “ ‘must contain on its face a clear right to relief and
       state facts which establish the right to such relief in a positive certain and precise manner.’ ”
       Sadat v. American Motors Corp., 104 Ill. 2d 105, 116, 470 N.E.2d 997, 1002 (1984) (quoting
       Parkway Bank & Trust Co. v. City of Darien, 43 Ill. App. 3d 400, 406, 357 N.E.2d 211, 217
       (1976)). The “factual allegations must specifically establish the inadequacy of legal remedy
       and the irreparable injury the plaintiff will suffer without the injunction.” Sadat, 104 Ill. 2d
       at 116, 470 N.E.2d at 1002.
¶ 18       Last, to state a cause of action for declaratory judgment, the plaintiff must assert the
       following: “ ‘(1) that he has a tangible legal interest with regard to the claim, (2) that the
       defendant’s conduct is opposed to that interest, and (3) that there is an ongoing controversy
       between the parties that is likely to be prevented or resolved if the court decides the case.’ ”


                                                  -5-
       Catom Trucking, Inc. v. City of Chicago, 2011 IL App (1st) 101146, ¶ 21, 952 N.E.2d 170,
       178 (quoting Young v. Mory, 294 Ill. App. 3d 839, 845, 690 N.E.2d 1040, 1044 (1998)).
¶ 19        Plaintiff’s second-amended complaint is based on the allegation that, from June 1, 1997,
       to the present, DOC has continued to apply the unconstitutional section 3-8-7 of the Unified
       Code as amended by Public Act 89-688 to its disciplinary proceedings. Based on that fact,
       plaintiff contends his due-process rights have been violated and his disciplinary reports are
       void. He sets forth the allegations of his second-amended complaint in very general terms
       and does not cite any specific instances in his disciplinary proceedings, in which DOC
       applied the incorrect version of section 3-8-7 or violated his due-process rights.
¶ 20        Taking as true DOC applied and continues to apply section 3-8-7 of the Unified Code as
       amended by Public Act 89-688 (730 ILCS 5/3-8-7 (West 1996) (text of section effective June
       1, 1997)), plaintiff cannot state a cause of action for mandamus or any other form of relief
       based on disciplinary actions after July 22, 2003. At that point, Public Act 93-272 became
       effective and reenacted all of the amendments to section 3-8-7 of the Unified Code made by
       Public Act 89-688. We note this court found Public Act 89-688 was unconstitutional because
       it violated the single-subject rule, which means the matters included in Public Act 89-688
       did not have a natural and logical connection to a single subject (see Foster, 316 Ill. App. 3d
       at 859, 737 N.E.2d at 1129). Accordingly, the legislature did not have to substantively
       change the amendments of Public Act 89-688 to section 3-8-7 to make them constitutional.
       In fact, the legislature did not make any changes to the amendments, and section 3-8-7 as
       amended by Public Act 93-272 is substantively the same as section 3-8-7 as amended by
       Public Act 89-688. Thus, DOC’s alleged application of section 3-8-7 of the Unified Code as
       amended by Public Act 89-688 after July 22, 2003, was and is consistent with the existing
       law of section 3-8-7 of the Unified Code as amended by Public Act 93-272, and no injury to
       plaintiff or a controversy between the parties exists.
¶ 21        As to plaintiff’s disciplinary actions between June 1, 1997, and July 21, 2003, plaintiff
       is correct the applicable version of section 3-8-7 of the Unified Code was the one effective
       prior to Public Act 89-688 (730 ILCS 5/3-8-7 (West 1996) (text of section effective until
       June 1, 1997)). See Arnett v. Snyder, 331 Ill. App. 3d 518, 523, 769 N.E.2d 943, 947 (2001).
       However, DOC’s alleged application of section 3-8-7 as amended by Public Act 89-688 does
       not mean plaintiff’s disciplinary proceedings violated his due-process rights. As stated, this
       court found Public Act 89-688 unconstitutional based on a violation of the single-subject
       rule, not because the amendments created by Public Act 89-688 violated an inmate’s due-
       process rights. Moreover, plaintiff has not alleged the amendments to section 3-8-7
       established by Public Act 89-688 affect his due-process rights set forth by the Supreme Court
       in Wolff and Hill, and we agree with the Director the amendments do not do so. While Public
       Act 89-688 deleted provisions that could be considered favorable to inmates, the
       amendments did not affect an inmate’s (1) right to notice of the disciplinary charges, (2)
       opportunity to call witnesses and present evidence, (3) entitlement to a written statement of
       the reasons for the disciplinary action and the evidence relied on in sustaining the charge, or
       (4) right to have the decision supported by some evidence. See Dye, 369 Ill. App. 3d at 687,
       868 N.E.2d at 296; Hill, 472 U.S. at 454 . Thus, even if DOC improperly applied section 3-8-
       7 as amended by Public Act 89-688, plaintiff’s due-process rights were not violated.

                                                -6-
¶ 22       Additionally, with respect to plaintiff’s disciplinary proceedings between June 1, 1997,
       and July 21, 2003, plaintiff did not have a state-created liberty or property interest in the
       provisions of the version of section 3-8-7 before the enactment of Public Act 89-688 (730
       ILCS 5/3-8-7 (West 1996) (text of section effective until June 1, 1997)) because those
       provisions did not affect plaintiff’s due-process rights. This court has emphasized the
       provisions in the Unified Code are designed to provide guidance to prison officials in the
       administration of prisons and create no more rights for inmates than those which are
       constitutionally required. Ashley v. Snyder, 316 Ill. App. 3d 1252, 1258, 739 N.E.2d 897, 902
       (2000).
¶ 23       Since plaintiff’s due-process rights were not violated by an application of section 3-8-7
       as amended by Public Act 89-688 and plaintiff lacked a right to enforce and a legal interest
       in the prior version of section 3-8-7, plaintiff cannot state any cause of action for relief for
       DOC’s alleged application of section 3-8-7 as amended by Public Act 89-688 between June
       1, 1997, and July 21, 2003. Accordingly, the trial court properly dismissed plaintiff’s second-
       amended complaint under section 2-615 of the Procedure Code for failure to state a cause of
       action. Because we have affirmed the trial court’s dismissal under section 2-615, we do not
       address any issues related to a dismissal under section 2-619.

¶ 24                                    III. CONCLUSION
¶ 25       For the reasons stated, we affirm the Sangamon County circuit court’s dismissal with
       prejudice of plaintiff’s second-amended complaint.

¶ 26      Affirmed.




                                                 -7-